Smith, P. J.
The plaintiff, an infant ten years old, by his next friend, brought this action against the defendant to recover damages for personal injuries caused by the negligence of the latter. ,The specific acts of negligence alleged in the petition were in substance these: First. That defendant negligently ran and managed two locomotives running east in the said yards, by unnecessarily and negligently allowing steam to escape from their sides. Second. That the defendant’s employees in charge of said engines negligently omitted to shut off said steam when they saw that it frightened plaintiff and he was in peril of being struck from another engine behind him. Third. The defendant’s employees, managing *658the engine running west which struck plaintiff, saw him get on the track, and saw that he was in danger, and omitted to give him any warning, by blowing the whistle or ringing the bell or otherwise. Fourth. That said employees had ample time and distance in which to stop said engine after they saw his peril, and before striking him, but negligently omitted to do so, and ran him down after they had knowledge of his danger.
The answer contained a general denial to which was subjoined the defense of contributory negligence.
There was a trial by a jury.. At the close of the evidence for the plaintiff the court denied a demurrer interposed thereto by the defendant. At.the conclusion of all the evidence the court at the instance of ■ both parties fully instructed the jury in respect to all the issues made by the pleadings. There is no complaint made of the action of the court either in the admission or rejection of evidence, or in the giving or refusing of instructions, beyond what has just been indicated. The verdict was for plaintiff, and judgment was given accordingly; and from the latter the defendant has appealed.
Facts Whether the evidence supports the verdict is the principal question which we are called upon to decide. And this must be resolved in the light of all the evidence. It is conceded that the plaintiff was run over and injured by an engine in the defendant’s railroad yards, where there were two tracks running east and west. It is likewise conceded that just before the injury happened there were two-engines coupled together moving east on .the north track and another moving west on the south track, and that they passed each other at or near the point where the latter ran over the plaintiff. Nelson, the engineer in charge of the engine which backed over plaintiff, testified that: “I seen this boy start from *659the fence at the houses you can see just south of the ‘rip’ track (the south track). There is a little bank right next to the fence. He started up this bank and running in kinder northwest direction until he came to the ‘rip’ track. I was probably thirty yards or more from him when I seen him. When he got to the ‘rip’ track he starts down the track in the same direction I was going. I was gaining on him all the time. * * '* I was leaning out of the window.”
This testimony is quoted to show that the defendant’s engineer, Nelson, who was in charge of the engine, saw plaintiff from the time he came into the railway yards until he was struck. As to whether the plaintiff entered upon the track from the north or south side thereof, or as- to what distance the engine ran from the time of his entry thereon until it overtook him, or as to the distance he traveled thereon before he was struck, the evidence is quite conflicting.
The testimony adduced by the plaintiff was to the effect that he entered upon the track from the north side, and that he went the length of a rail, or about thirty feet, before the engine overtook him. It further tended to prove that the engine moved from sixty to seventy feet from the time he entered upon the track until it struck him. The plaintiff testified that he crossed over to the north side of the south track and was going west over the space between the south, and north, tracks and observed two engines, approaching from' the west on the latter track, blowing off steam and making a noise to such an extent as to alarm him so that he stepped over on to the south track and run “a good little ways” west on it before he was struck from behind. His testimony was corroborated ,by that of the witness Trueman. After the proper foundation, had been laid to contradict the *660witness, Nelson, it was proved by four witnesses that he had on several occasions in substance stated that the plaintiff had got upon the track and run down it some distance, and that he had slowed up his engine to some extent, but supposing the plaintiff had got off the track and passed out of his sight around the other engines he did not bring it precisely to a halt then; that he had seen plaintiff running along the track ahead of the engine and looked for him tó come out on the other side and not seeing him do so he asked the fireman if he had seen him come out, and receiving a negative response he then stopped the engine and got out. According to this testimony the plaintiff must have gone some distance on the track before he was overtaken and struck by the engine.
The undisputed evidence was that the speed the engine in question was running was three or four miles an hour, and that by the use of the appliances with which it was equipped it could be brought to a standstill within thirty feet. The plaintiff’s evidence tended to further show that the servants of defendant in charge of the engine which ran over the plaintiff gave no warning of its approach. While unnecessary it is perhaps fair to say that the evidence of defendant tended to show that the bell on the engine was ringing just before and at the time of the accident. It was not disputed that the plaintiff was severely injured. One of his legs was crushed so that amputation became necessary. He was otherwise greatly mangled, bruised, and hurt.
NS-esia?se?f rail-The plaintiff at the time he received the injuries complained of was a trespasser, and was where he had no right to be. The defendant owed the plaintiff, in such case, only one duty, and that was not wantonly or with reckless carelessness to injure him. And. although plain*661tiff was a trespasser still if those in charge of the engine saw him in an exposed and dangerous position in time to have avoided the injury, then they were bound to use all reasonable effort consistent with their own safety and that of the engine to avoid injuring the plaintiff. Adams v. B’y, 74 Mo. 554; Bine v. B’y, 88 Mo. 392.
dano-erousposiRon: age."mp' In cases of this kind the liability of a defendant is limited to negligence and want of care after the exposed and dangerous position of the injured party comes to the knowledge of the servants who are charged with the want of care. Yarnall v. R’y, 75 Mo. 583; Maher v. R’y, 64 Mo. 267; Zimmerman v. R’y, 71 Mo. 477; Hallihan v. R’y, 71 Mo. 113; Barker v. R’y, 98 Mo. 50; Lenix v. R’y, 76 Mo. 86; Maloy v. R’y, 84 Mo. 270. The general rule is that when those in charge of a moving train discover an adult person on the track ahead of the train they have the right to presume that such person will leave the track before the train overtakes them. But if the defendant’s servants saw the plaintiff on the track they could not persume he would get out of the way, or out of danger, as they might -under some circumstances, had he been a person of mature years and discretion. Williams v. R’y, 96 Mo. 275; Eswin v. R’y, 96 Mo. 290. And so it has been held that if they see a child of tender years upon the track or any person known to them to be, or from his appearance giving them good reason to believe that he .is insane, or badly intoxicated, or otherwise insensible of danger, or unable to avoid it, they have no right to presume that he will get out of the way, but should act upon the belief that he might not, or would not, and they should, therefore, take means to stop the train. R’y v. Miller, 25 Mich. 274; R’y v. Pitzer, 109 Ind; 179. And a similar doctrine was recognized in Isabel v. R’y, 60 Mo. 475.
*662rüie^jury*quesSo far as disclosed by the record the plaintiff seems to be a boy of the average capacity and intelligence for one of his years. It may be conceded that the conduct of the plaintiff, when measured by the standard applied to an adult person of ordinary prudence, was negligent. It was said in Spellan v. Railroad, 111 Mo. 555, and resaid in Burger v. Railroad, 112 Mo. 238, “that no arbitrary rule can be established fixing the age at which a child, without legal capacity for other purposes, may be declared wholly capable or incapable of understanding and avoiding dangers to be encountered upon railway tracks. It is a question of capacity in each case.” As further said in the last referred to case, “common experience- and observation teach us that due care on the part of an infant does not require the judgment and thoughtfulness that would be expected of an adult person under the same circumstances. In the conduct of a. boy, we expect to find impulsiveness, indiscretion, and disregard of danger, and his discretion is measured accordingly. A boy may have all the knowledge of an adult respecting the dangers which will attend a particular act, but at the same time he may not have the-prudence, thoughtfulness, and discretion to avoid them, which are possessed by the ordinarily prudent adult person.” Hence the recognized rule is that a child is. not negligent if he exercises the degree' of care which under like circumstances would reasonably be expected of one of his years and capacity. And whether housed such care in a particular case is a question for the jury. Burger v. R’y, supra; Eswin v. R’y, supra.
The case of Barney v. Railroad, 126 Mo. 372, is. easily distinguishable from a case like the present. There the infant plaintiff while in the defendant’s railway yards, — while a trespasser there — caught hold of the-stirrup or lower round of the ladder on the side of a. *663moving car (which was part of a train) and while holding on by his hands to this, with his feet on the journal that held the axle, his foot slipped off and went down onto the rails between the wheels and one wheel ran over his foot necessitating amputation. The trainmen did not see the plaintiff climbing to the side of the car, nor did they know of the accident until some time after it occurred. So that the rule is inapplicable to cases like this, where the duty of defendant to plaintiff does not arise until after his exposure and dangerous position comes to the knowledge of the servants, who are charged with the want of care. The rule in Barney’s case, supra, is not repugnant to that in the cases to which we have adverted, nor has it the slightest application to a case when the facts are as here.
It seems to us that according to the principles of law to which we have adverted the evidence adduced by the plaintiff was ample to justify the submission óf the case to the jury. Nor do we think that after all the evidence on both sides of the case was put in, that the court, on the issue of contributory negligence, would have been justified, had it been so requested, in giving for defendant a peremptory instruction, and it must follow from these considerations that we can not sustain the defendant’s objection that there was no evidence to support the verdict.
Practice* rcmarks of counsel: harmless. The defendant further assails the judgment on the ground that counsel for plaintiff, during 'the argument before the jury made improper remarks v which were calculated to mislead and prejudice them against defendant’s case, which remarks the bill of exceptions shows to have been as follows:
By Mr. Lamm, counsel for the plaintiff: “Judge Shirk, the defendant’s attorney, stated to you that he was willing, so far as he was concerned, to submit the *664case to the jury on the plaintiff’s own evidence, except for the fact that juries sometimes do not understand why the defendant does not put its employees on the stand to testify, and said to you that the plaintiff had made no case upon his own evidence, and yet Judge Shirk, the defendant’s attorney, asked the court by a demurrer to the evidence, to declare that the plaintiff’s evidence did not make out a case, and to take the case from the jury, but the court refused to do so, and overruled the demurrer and said that our evidence made out a case upon which to go to the jury.” To this statement the defendant’s attorney objected and the court reproved plaintiff’s attorney and told him he had no right to so state to the jury, whereupon plaintiff’s attorney, in the presence of the jury, turned to the court and said: “Your honor,' have I not the right to tell the jury that the defendant asked the court to sustain a demurrer to the plaintiff’s evidence, and that the court overruled the demurrer, and said that the plaintiff had made a case to go before the jury upon his own evidence?”
■ Whereupon the court again stated to plaintiff’s counsel that he had no right to tell the jury what the ruling of the court was in their absence, and had no right to tell the jury that the court had ruled that the plaintiff had made a case by his evidence, whereupon plaintiff’s, counsel again turned to the jury and said:
“Gentlemen of the jury, Judge Shirk told you he was willing to submit the case upon plaintiff’s own evidence, and I said to you that Judge Shirk had asked the court to sustain a demurrer to plaintiff’s evidence, and that the court had ruled that we had made a case to go to the jury on our evidence, but the court has ruled that I should not have made these remarks to the jury, and I therefore withdraw the remarks. ”
The remarks made by counsel for the defendant *665in the first instance were improper and invited those of the plaintiff’s counsel which were likewise improper. The latter’s remarks were nothing more than a reply ' to those of the former. If the former did not desire the subject-matter of his own remarks brought to the attention of the jury he should not have therein made any reference to the same.
In view of the fact that the court promptly rebuked the counsel for plaintiff and properly instructed the jury, and that the plaintiff’s attorney promptly withdrew his objectionable remarks and apologized to the court therefor, we can not think that any prejudice resulted to defendant. The jury clearly understood from the action of the court that what issues involved in the case were for them and not the court to decide. The established rule in such* cases is that a prompt apology from the attorney after he is administered a rebuke by the court will ordinarily cure anyprejudicehisunwarrantedremarks may have made. It is only when it is clear to the court that manifest prejudice has been done that it ought to interfere. Gidionsen v. R. R., 129 Mo. 403. We are not of the opinion that the remarks complained of were harmful to the defendant, but whether so or not it is clear to us that the verdict was for - the right party and can not be disturbed.
The judgment will accordingly be affirmed.
All concur.